         Case 1:20-cv-01419-APM Document 195-12 Filed 02/03/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DOMINGO ARREGUIN GOMEZ, et al.,

                             Plaintiffs,

                   v.                                         Civil Action No. 1:20-cv-01419

DONALD J. TRUMP, President of the United States of
America, et al.,
                      Defendants.

                             DECLARATION OF AYA NAKAMURA

   I, Aya Nakamura, upon my personal knowledge, hereby declare under penalty of perjury pursuant
   to 28 U.S.C. § 1746 as follows:

      1. I was born on September 26, 1986 in Hiroshima, Japan. I currently live in Tokyo, Japan.

      2. I first entered the United States on January 30, 2015 as an F-1 student to pursue studies at

          Zoni Language Center, Inc. in New York, NY. On September 8, 2015, I transferred to the

          American Language Communication Center in New York, NY, and on September 2, 2016,

          I transferred to ASA College in New York, NY. I earned an Associate in Applied Science

          Degree in Business Administration on May 28, 2019. On August 23, 2019, I began a one-

          year post-completion Optional Practical Training (“OPT”) period. I loved my time in the

          United States and entered the United States’ diversity lottery every year in the hopes that I

          would win a green card and be able to live in the United States long-term.

      3. My dream came true on May 7, 2019 when I finally won the lottery. When I received the

          letter from the State Department informing me that I had been selected, I almost couldn’t

          believe it – the odds of winning are so incredibly low, and I know of many people from my

          country who enter for years and never win. It is my understanding that the annual diversity

          visa program is intended for people like me who come from countries that have historically

          sent a small number of immigrants to the United States.


                                                   1
   Case 1:20-cv-01419-APM Document 195-12 Filed 02/03/21 Page 2 of 8




4. But incredibly, against all odds, I had won the lottery, and I would be able to come and

   build a life in the United States, like I have always wanted. Although my OPT period was

   still valid and I could have remained longer in the country, I decided to submit all the

   paperwork for the diversity visa as quickly as I could, and then return home to visit family

   and do the necessary consular processing for my immigrant visa.

5. After winning the lottery, I had to gather a lot of documentation before I would be eligible

   to schedule a consular interview: information about my education and work history; a list

   of places where I’d lived before; information about my family and my social media; a

   contact person for me in the United States; a birth certificate with translation; a police

   certificate; and other security and background information. I had to get copies of my col-

   lege and high school graduation certificates, plus information about my assets, including

   bank balances. I also had to try to arrange health insurance and a place to work in the United

   States.

6. I submitted some of this information in the DS-260, the Immigrant Visa Electronic Appli-

   cation, which I completed for myself on June 2, 2019 while I was in the United States in

   F-1 status.

7. I left the United States on January 1, 2020 to return to Japan. My F-1 visa expired on

   January 5, 2020 and I forfeited nearly eight months remaining in my OPT period when I

   left the country. When I departed, I knew that I would not likely be able to obtain a new F-

   1 visa because I had already submitted my DS-260.

8. I incurred financial burdens to return home when I did—I had to buy a plane ticket, give

   up the lease on my apartment, and give away belongings I wouldn’t be able to bring back

   with me on the plane. I also hired and paid a New York immigration attorney to help advise

   me in pursuing my diversity visa. But I knew it would be worth it because I would be able




                                             2
   Case 1:20-cv-01419-APM Document 195-12 Filed 02/03/21 Page 3 of 8




   to obtain a green card to return to the United States and pursue the life I wanted to build in

   New York City.

9. After I submitted additional documents and information to the Kentucky Consular Center,

   I received confirmation on June 19, 2020 that I had completed every step necessary for an

   interview to be scheduled.

10. Although the global pandemic disrupted consular services, I hoped that this was only tem-

   porary and that somehow I would still be able to have my interview and get my visa before

   the end of the fiscal year. I met all the requirements for a diversity visa and I was not aware

   of any reason why a consular officer might decide that I was inadmissible and refuse to

   issue me a visa. It was also my understanding that the United States’ immigration laws

   require a consular officer to issue a visa to a diversity visa lottery winner if the winner

   shows that she is eligible for the diversity visa, as I have done. But in April 2020, I learned

   that President Trump had signed an order stopping most immigration to the United States

   for 60 days, with some limited exceptions for people who could show their immigration

   was in the national interest.

11. In spite of this bad news, I remained hopeful that the State Department would still be able

   to issue me a diversity visa before the end of the fiscal year in September because I had

   submitted all the required paperwork showing that I am eligible.

12. On June 22, 2020, however, I learned that the immigration ban had been extended through

   the end of the year. Unless I could show that I was eligible for a national interest exception,

   the president’s proclamation would take away my chance to immigrate to the United States.

13. I was devastated by this development. In many ways, this was worse than if I had never

   won the lottery in the first place. I did not- and still do not- understand how the President

   could effectively eliminate the diversity visa program with a stroke of his pen. Nor did I




                                             3
   Case 1:20-cv-01419-APM Document 195-12 Filed 02/03/21 Page 4 of 8




   understand why I would need to show that my immigration could be in the “national inter-

   est” in order to keep my opportunity to live in the United States. But the U.S. Consulate

   in Tokyo, Japan indicated on its website that as of June 22, 2020 most immigrant visa

   categories were suspended through December 31, 2020, and being a diversity visa appli-

   cant was not listed as an acceptable reason to be scheduled for an emergency visa interview.

14. On July 13, 2020, my attorney, Michael Dunn, contacted the U.S. Consulate in Tokyo on

   my behalf to request an emergency interview to allow me to complete my interview before

   the end of the fiscal year. The Consulate created case number (Case-2020- 07-13-

   013894511), responded that “All diversity (DV) immigrant visa appointments have been

   cancelled at this time,” and then proceeded to close the case.

15. On July 13, 2020, Mr. Dunn also contacted the Kentucky Consular Center (“KCC”) to

   confirm whether my case was missing any documents and why my case has not yet been

   scheduled for an interview. The KCC responded, “Due to the novel COVID-19 outbreak

   all interviews for the DV program have been suspended, it is undetermined when schedul-

   ing will resume.”

16. On July 16, 2020, Mr. Dunn contacted the U.S. Consulate in Tokyo again on my behalf to

   request an emergency interview in order to specifically seek an exception to the proclama-

   tion. The Consulate created a case number for this inquiry (Case-2020- 07-16-013903676).

   Mr. Dunn did not receive a response to this request.

17. On July 28, 2020, Mr. Dunn contacted the U.S. Consulate in Tokyo again on my behalf to

   request an emergency interview in order to specifically seek a national interest exception

   to the proclamation. The Consulate created case number (Case-2020- 07-16-013903676),

   and responded that “Unfortunately, DV-2020 applicants who have not been issued a visa

   are subject to the proclamation. As of now, the September 30, 2020 deadline has not been

   extended.” The Consulate proceeded to close the case.


                                            4
   Case 1:20-cv-01419-APM Document 195-12 Filed 02/03/21 Page 5 of 8




18. Even after U.S. consulates in Japan began reopening and resumed normal operations in the

   Summer of 2020, the Consulate in Tokyo refused to schedule me for an interview. I

   couldn’t understand why I couldn’t even have the interview, because I meet all the require-

   ments for a diversity visa and a consular officer should be required under U.S. immigration

   law to issue the visa to me.

19. The immigration ban left me heartbroken. I studied hard to learn English and invested a lot

   of time, money, and effort in the United States to earn an Associate Degree. I made detailed

   plans that I would move to New York after receiving the diversity visa, to become a U.S.

   Certified Public Accountant (“CPA”) with dreams of opening my own accounting firm and

   creating a thriving business in the United States. I am not a financial burden, nor would

   my receiving a visa harm American workers. Like the vast majority of immigrants, I will

   work hard and help improve the U.S. economy.

20. It was incredibly hard for me to make sense of all that was happening and I had a hard time

   accepting that my dream of winning the lottery had been turned into a nightmare by the

   actions of the President and State Department. I understood, as all Diversity Visa appli-

   cants, that if I did not get a visa on or before September 30, I would have wasted all of the

   time and money I spent on my U.S. education, and I would never be able to reach my dream

   of becoming a CPA or opening an accounting firm in the United States. I would lose the

   once-in-a-lifetime opportunity as a Diversity Visa applicant.

21. On September 4, 2020, U.S. District Judge Amit P. Mehta issued an Order that Defendants

   in the lawsuit should take good-faith efforts to expeditiously process and adjudicate DV-

   2020 diversity visa applications by September 30, 2020.

22. On September 5, 2020, my attorney sent an email to the US Consulate in Tokyo explaining

   the order and requesting an expedited interview. After some back and forth, an interview



                                            5
   Case 1:20-cv-01419-APM Document 195-12 Filed 02/03/21 Page 6 of 8




   date was set for September 17, 2020, which I attended. I was incredibly excited when I

   finally managed to obtain an Immigrant Visa on September 23, 2020. My attorney and I

   spent so much time preparing for the interview, arranging a U.S. sponsor who agreed to

   complete an Affidavit of Support on Form I-134 for me, helping my sponsor obtain all the

   necessary documents to complete that form, obtaining a medical exam and police report,

   and printing and organizing all the correspondence I received in connection with my case.

23. When I finally received my visa on September 23, 2020, I was told it was subject to the

   Presidential Proclamation 10014 and that information was annotated on my visa. I was told

   this meant that I would not be able to enter the United States with my visa unless I qualified

   for a national interest exception. Without a national interest exception, I would not be able

   to enter the United States until January 1, 2021—but only if the proclamation was not

   extended. Otherwise, my only hope was that the proclamation would be withdrawn or

   invalidated. I was also informed that there was an expiration date on my visa, and that if I

   didn’t enter the United States with my visa by March 10, 2021, I would lose the opportunity

   to use it forever. I understand that my visa validity period was set based on the six-month

   validity period of the medical exam I took on September 11, 2020. I would, of course,

   happily update my medical exam to obtain an extension of the validity period of my visa,

   but that does not appear to be an option. The validity expiration made me extremely

   stressed- how was I supposed to plan for my future, either in the United States or Japan,

   with this high level of uncertainty? But, at the same time, I have remained hopeful espe-

   cially after the election of President Biden in November 2020.

24. From September 23, 2020 until December 31, 2020, I was so nervous. I couldn’t sleep well.

   I was regularly checking to see whether the proclamation had been extended. I purchased

   a new suitcase, studied hard for the US CPA exam, contacted a landlord in NY to reserve

   a room, and even purchased a ticket to fly to the United States on January 1, 2021. I even


                                             6
   Case 1:20-cv-01419-APM Document 195-12 Filed 02/03/21 Page 7 of 8




   emailed my attorney on December 31 telling him I how thrilled I was that President Trump

   had not extended the proclamation! Then, the next day I was completely devastated when

   I received an email from my attorney explaining that unfortunately the proclamation had

   been extended. When I read his email, I was so distraught. I had been making all these

   plans for my trip to the United States. I also had to spend ¥30,000 (around $300) to cancel

   my flight to the US.

25. It is impossible for me to describe how harmful the president’s immigration ban has been

   for me, or how my life will change without the opportunity to immigrate to the United States.

   After four years in the United States, I had become accustomed to living there, with its more

   open, more dynamic, and more diverse society. People in the United States have more

   opportunities to pursue their dreams and become whoever they want to be. Japan is almost

   completely the opposite. I do not believe I will be able to fit back into Japanese society—

   but I will never be able to immigrate to the United States if I lose the opportunity I should

   have right now.

26. I joined the lawsuit because I believe that the winners of the diversity visa lottery should

   have the opportunity to immigrate that was promised to us. I am so grateful that I received

   a visa, since I know many people were unable to receive one before the September 30

   deadline, but my visa will be utterly meaningless unless I am allowed to enter the United

   States before it expires.

27. I am grateful to have the opportunity to serve as a class representative on behalf of those

   who were similarly situated to me who will either lose the chance for a 2020 diversity visa

   through the State Department’s implementation of the President’s visa ban.

28. I want to help everyone in my situation because we are all hurt by the same unfair ban on

   visa issuance and entry under the government’s implementation of the Proclamation.




                                             7
         Case 1:20-cv-01419-APM Document 195-12 Filed 02/03/21 Page 8 of 8




Dated:         January 31, 2021                   Signed:




                                         8
